PCIJ_A_19_ChorzowFactory-Indemnities_DEU_POL_1929-05-25_ORD_01_EX_00_EN.txt. ORDER
MADE ON MAY 25th, 1020.

SIXTEENTH (EXTRAORDINARY) SESSION.. | May 2sth.
- File E. c. XIX.
Before :

MM. ANZILOTII, President,
HUBER, Vice-President,
. LODER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Judges,
Opa,
PeEsséa,
HuGHEs,
BEICHMANN,

NEGULESCO, . Deputy- ] wdges.

CASE CONCERNING THE FACTORY AT CHORZOW
(INDEMNITIES).

The Government of Germany, represented by Dr. Erich
Kaufmann, Professor at Bonn,
Applicant,
versus .
The Government of the Polish Republic, “represented by
Dr. Thadeus Sobolewski, Agent for the Polish Government —
before the Polish-German Mixed Arbitral Tribunal,
Respondent. —
Tue Court,

composed as above,

after deliberation,

makes the following Order:

The Permanent. Court of International Justice,
CHORZOW.—ORDER OF COURT (MAY 25th, 1929) 12

:: Having regard. to the Application instituting proceedings
filed ‘on behalf of the German Government with the Registry
of the Court on February 8th, 1927;

Having regard to Judgment No. 13 delivered by the Court
upon this Application on September 13th, 1928 ;

Having regard to the Order made by the President of the
Court on December 15th, 19281;

Having regard to Article. 48 of the Statute;

Having regard to Article 61 of the Rules of Court;

Whereas, by a letter dated December 6th, 1928, the Agent
for the German Government in this case, referring to Article 61
of the Rules, informed the Registrar of the Court that, ‘‘in
the case concerning the factory at Chorzow, the Parties had
concluded an agreement regarding the settlement of the dispute”’ :

Whereas, by a letter dated December 13th, 1928, the Agent
‘ for the Polish Government in this case addressed to the
‘Registrar a communication in the same terms;

Whereas copies of an agreement reached on November rath,
1928, between the Polish Treasury, of the one part, and the
Bayerische Stickstoffwerke A.-G. and the Oberschlesische Stick-
stoffwerke A.-G., represented by Professor Dr. Caro, of the
other part, as also of notes exchanged on November 27th, 1928,
betwéen the Polish Minister for Foreign Affairs and the
German Minister at Warsaw, were communicated to the Court
by the Agent for the German Government ; and as the Polish
Government’s Agent referred to the documents thus filed,
copies of which had been placed at his disposal ; as, moreover,
by a letter dated February Ist, 1929, he communicated to the
Registrar, at the latter’s request, the Polish, authoritative,
.text of the above-mentioned agreement of November 12th, 1928 ;

Whereas, according to the terms of the above-mentioned
exchange of notes of November 27th, 1928, the German
Government declared that, “as regards the Chorzéw case, no
further difference of opinion exists as between the German
Reich and Poland” ;.and that it had been agreed between the
Parties that the “suit now pending before the Permanent Court
of International Justice at The Hague will be withdrawn as
having no further purpose” ;

 

1 Annex, p. 14.
CHORZOW.—ORDER OF COURT (MAY 25th, 1929) 13

Whereas, by an Order made on December 15th, 1928, the
President of the Court—considering amongst other things that
“the agreement concluded must be considered as settling the
whole of the dispute submitted to the Court on February 8th,
1927, by the German Government; and that since written
notice of the agreement concluded between the Parties was
given to the Court before the close of the proceedings, it
remains for the Court, under Article 61 of the Rules, merely
to record officially the conclusion of the agreement’’—termin-
ated the expert enquiry instituted in the case concerning the
factory at Chorzéw (indemnities), under the terms, inter alia,
of the judgment given by the Court on September 13th, 1928 ;

Considering that the notes exchanged on November 27th,
1928, between the Polish Minister for Foreign Affairs and the
’ German Minister at Warsaw constitute in this case the “agreement
regarding the settlement of the dispute’’, written notice of which
to the Court is, under Article 61, paragraph 1, of the Rules, one
of the conditions governing the application of that provision ;

THE COURT,

Places on record the agreement regarding the settlement of
the dispute concluded on November 27th, 1928, between the
Government of the German Reich and the Government. of
the Polish Republic, Applicant and Respondent respectively,
in the case concerning the factory at Chorzéw (indemnities) ;

Declares that the proceedings in regard to the said suit
are terminated. .

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-fifth
day of May, one thousand nine hundred and twenty-nine,
in three copies, one of which is to be placed in the archives
of the Court, and the others to be forwarded to the Agents
of the German and Polish Governments respectively.

(Signed) D. ANZILOTTI,
| President.
(Signed) À. HAMMARSKJOLD,
Registrar. :
